Title: From George Washington to Major General William Heath, 5 September 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 5th Sepr 1779.
        
        I have your favor of this Morning, inclosing a letter from General Parsons on the subject of Cloathing. To enable me to give an answer, it will be necessary to see General Parsons, which I shall be glad to do in the morning or when it is convenient to him. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
       